TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 3, 2022



                                     NO. 03-21-00046-CV


     Pools Unlimited, Inc.; Randy Lee Morrow; and Rhonda Jean Morrow, Appellants

                                                v.

                      John Houchens and Brenda Houchens, Appellees




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on January 14, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the trial court’s judgment Therefore, the Court reverses the trial court’s judgment as to

appellees’ fraudulent-lien claim and breach-of-contract claim, including the trial court’s award

of actual damages, exemplary damages, attorney’s fees, and expenses. The Court remands

appellees’ fraudulent-lien claim and breach-of-contract claim for a new jury trial. The Court

affirms that portion of the judgment ordering that appellants take nothing on their breach-of-

contract claim. Each party shall pay the costs of appeal incurred by that party, both in this Court

and in the court below.